Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, raise for determination the question of the correctness of the action of the appraiser in including as a part of the dutiable value of the merchandise the amount of a so-called British purchase tax. The appeals have been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.